Case 1:17-cv-04327-LLS-RWL Document 167 Filed 07/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

= x
MICHAEL DARDASHTIAN, individually and
on behalf of COOPER SQUARE, LLC a/k/a
COOPER SQUARE VENTURES,
LLC, NDAP, LLC and CHANNELREPLY, 1:17 Civ.4327 ( LLS) (RWL)
Plaintiffs,
-against- NOTICE OF CROSS-

MOTION
DAVID GITMAN, ACCEL COMMERCE, LLC,
DALVA VENTURES, LLC, KONSTANTYN
BAGAIEV, OLESKSII GLUKHAREV and
CHANNEL REPLY, INC.,
Defendants.
- x

 

PLEASE TAKE NOTICE that on July 31, 2020, upon the Plaintiffs, Michael
Dardashtian, individually and on behalf of Cooper Square, LLC a/k/a Cooper Square Ventures,
LLC, NDAP, LLC and ChannelReply (“Plaintiffs”), will cross-move before the Court in the
above captioned action for an order, (a) pursuant to F.R.Civ.P 11, awarding Plaintiffs its
reasonable expenses, including counsel fees in opposing Defendants’ instant Objection to
Magistrate Judge’s Order dated July 10, 2020; (b) removing from the public docket Exhibits A
and B to the Declaration of Sang Sim, Esq., and a portion of Defendants’ Memorandum of Law,
namely paragraphs 26-32 contained therein; and (c) sanctions for Defendants’ meritless
application(s) to the Court and direct violation of the Discovery Confidentiality Order by
Consent entered September 11, 2019.

PLEASE TAKE FURTHER NOTICE, that in support of the within cross-motion,
Plaintiffs rely upon the papers filed by Plaintiffs in connection with the subject Magistrate
Judge’s Order dated July 3, 2020, the declaration of Evan Ostrer, enclosed letter brief dated July

14, 2020, and the record of the proceedings in this action
1
Case 1:17-cv-04327-LLS-RWL Document 167 Filed 07/14/20 Page 2 of 2

PLEASE TAKE FURTHER NOTICE that an affirmation of proof of service of this

notice of cross-motion, and accompanying papers is submitted herewith.

Dated: July 14, 2020 G

 
   

JAGL I & MELITI, LLP

&

 

On
Evan Ostrer (EO1099)
Guaglardi & Meliti, LLP
365 West Passaic Street, Suite 130
Rochelle Park, New Jersey 07662

111 Main Street
Chester, New York 10918

(201) 947-4100

Attorneys for Plaintiffs
